 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       JANE DOE, et al.,
 8                          Plaintiffs,
                                                       C19-635 TSZ
 9         v.
                                                       MINUTE ORDER
10     FAIRFAX BEHAVIORAL HEALTH,
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Defendant’s motion for separate trials, docket no. 74, is DEFERRED and
14
   RENOTED to September 3, 2021. The motion will be considered together with any
   dispositive motions and/or motions related to expert testimony that are filed by the
15
   deadlines set forth in the Minute Order entered March 15, 2021, docket no. 73.
16          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 21st day of May, 2021.
18

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Gail Glass
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 1
